Citation Nr: 0403425	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an original increased evaluation for right 
knee instability residuals from the debridement of an 
osteochondrial defect, currently evaluated at 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to May 
1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision (RD) of the RO.  

Service connection for a right knee disability characterized 
as "residuals of osteochondritis" was established in a 
September 1985 RD.  A noncompensable rating was assigned.  
The RO noted that although the veteran had subjective 
complaints of stiffness and aching, he denied effusion, 
locking, or giving way.  Objectively, there was full range of 
motion (FROM), no swelling, and no tenderness.  The scar was 
well healed.  There was normal posture, carriage, and gait.  
A January 1995 RD shows that an increased 10 percent 
evaluation was assigned, for right knee swelling and pain 
elicited on examination.  

In a January 2002 RD, the RO noted that the veteran was 
unsteady on tandem walking at a VA examination in December 
2001, and separately service-connected the veteran for 
"right knee instability, [status post] debridement of 
osteochondrial defect."  An initial 10 percent rating was 
assigned under Diagnostic Code 5257, for the veteran's signs 
and symptoms analogous to knee instability.  That RD also 
denied an increased evaluation for the right knee 
degenerative joint disease, which was continued at 10 percent 
under Diagnostic Code 5003.  His combined rating was 20 
percent.  

The veteran's notice of disagreement (NOD) was received by VA 
in March 2002.  He disagreed with the "10 percent" 
evaluation.  Although he did not specify which rating he 
disagreed with (or whether he was disagreeing with both), the 
VARO aptly promulgated a statement of the case (SOC) in May 
2002, on both issues.  The veteran next submitted VA Form 21-
686c.  In July 2002, VA received the veteran's VA Form 9 
"Appeal to Board of Veterans' Appeals."  He declined a 
hearing.  He also checked the box that said "I have read the 
statement of the case and any supplemental state of the case 
I received.  I am only appealing these issues: (list 
below)".  He then listed "service connection for right knee 
instability, effective Oct. 4, 2001."  In block 10, when 
asked to list why he thought VA had decided the issue 
incorrectly, he stated that his right knee was a "major 
disability" in his life, that he can't engage in sports with 
his children, that his knee was painful, and that he wanted 
at least a 30 percent rating.  

A statement in lieu of VA Form 646 is dated August 2002.  It 
identifies the issue on appeal as "service connection for 
right knee instability, [status post] debridement of 
osteochondrial defect."  

Although the Informal Hearing Presentation, dated January 16, 
2004, identifies two issues as being in appellate status, the 
Board must point out that it does not appear that there is a 
timely appeal on the issue of an increased rating for the 
veteran's right knee DJD disability.  38 U.S.C.A. 
§ 7105(d)(3)(after claimant receives SOC, must file Appeal 
within "sixty days from the date the [SOC] is mailed"), or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b).  

VA regulations require that this appeal consist of either a 
VA Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

Thus, this matter is referred to the RO for any appropriate 
action, to include adjudicating any claim that a timely, 
adequate substantive appeal was received on this issue in the 
first instance, as indicated.  At the present time, however, 
the Board does not have jurisdiction over this question, and 
the only issue properly considered for appellate review is 
listed on the first page of this document.  

The veteran should note that the issue of an original 
increased evaluation for right knee instability residuals 
from debridement of an osteochondrial defect, currently 
evaluated at 10 percent disabling, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.  



REMAND

A recent private hospitalization report shows that the 
veteran underwent a partial lateral meniscectomy and lateral 
reinacular release, in April 2002.  His discharge 
instructions show that he was to been seen for a follow-up 
evaluation in one week.  Those records are not associated 
with the c-file.  He was assigned a temporary total 
evaluation under 38 C.F.R. § 4.30, for the purpose of 
convalescence, from April 24, 2002 to June 1, 2002.  Although 
the December 2001 VA examination report indicates that the 
veteran's McMurray test was negative, due to the recent 
surgery in April 2002, the follow up private records from the 
private hospital or the veteran's private doctor should be 
requested.   

Accordingly, this case is REMANDED for the following:

1.  Please send the veteran 2 copies of 
VA Form 21-4142 and ask him to complete 
one form for each private medical care 
facility he has been seen at since April 
24, 2002 (e.g. St. Clair Memorial 
Hospital and his private doctor).  

2.  Also please send him VA Form 21-4138, 
and tell him to identify any VA 
facilities (not specific doctors) he went 
to, since April 24, 2002, for right knee 
trouble.  

3.  Attempt to obtain any right knee 
medical records the veteran indicates 
exist, for treatment from April 24, 2002 
to the present.  In the event that any 
records, government or private, do not 
exist, obtain a statement from the 
custodian of records to that effect, and 
(A) inform the veteran which records were 
not obtained, (B) tell him what efforts 
were expended in obtaining them, and 
(C) inform him what will happen next with 
his claims as a result.  

4.  If the benefit(s) sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC), if indicated (i.e., 
the veteran does not waive VARO 
consideration of new evidence, veteran 
responds with sources of additional 
evidence).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


